Exhibit Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Ronald S. McIntyre, Chairman, President, Chief Executive and Chief Financial Officer of Inter-Con/PC, Inc.(the “Company”), certify, that to the best of my knowledge, based upon a review of the annual report on Form 10-K for the period ending December 31, 2008 of the Company (the “Report”): 1.The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 16, 2009 /s/Ronald S.
